                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:18 CV 213

ROBERT V. WILKIE,                               )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        )                      ORDER
                                                )
HOMESITE INSURANCE COMPANY,                     )
                                                )
                 Defendant.                     )
___________________________________             )


      This matter is before the Court upon Plaintiff’s Motion to Take Judicial Notice

(Doc. 11) and Motion to Moot Point Inadvertent Mistake and Amend Complaint (Doc. 12).

For the reasons discussed below, Plaintiff’s motions will be denied.

I. Relevant Procedural Background

      On July 27, 2018, Plaintiff, who is proceeding pro se, filed this action. See Compl.

(Doc. 1).

      On September 14, 2018, Defendant filed its Answer (Doc. 9).

      On October 4, 2018, Plaintiff filed his Motion to Take Judicial Notice (Doc. 11) and

Motion to Moot Point Inadvertent Mistake and Amend Complaint (Doc. 12).

      On October 16, 2018, Defendant filed a Response in Opposition to Plaintiff’s

Motion to Take Judicial Notice (Doc. 14).
II.       Discussion

          Neither motion was filed in conformity with this Court’s Local Civil Rules. Each

motion omitted the certification regarding attempts to confer with opposing counsel

required by Local Civil Rule 7.1(b). Likewise, the motions were not supported by briefs,

which are to be filed contemporaneously with most motions pursuant to Local Civil Rule

7.1(c).

          More substantively, the relief sought by the motions is not clear. Plaintiff’s Motion

to Take Judicial Notice consists of several pages of citations and generalized statements

quoting from portions of the North Carolina Constitution and other sources. Plaintiff’s

Motion to Moot Point Inadvertent Mistake and Amend Complaint, which mentions an

“insufficient claim number”, is similarly unclear. Thus, even giving appropriate latitude to

the motions due to the fact that Plaintiff has elected to proceed pro se, both motions violate

the requirement of Local Civil Rule 7.1(a) that “unless made during a hearing or trial, all

motions . . . must state with particularity the grounds for the motion and the relief or order

sought.”

III.      Conclusion

          For the foregoing reasons, Plaintiff’s Motion to Take Judicial Notice (Doc. 11) and

Motion to Moot Point Inadvertent Mistake and Amend Complaint (Doc. 12) are hereby

DENIED.


                                            Signed: November 19, 2018




                                                2
